
	
		II
		Calendar No. 595
		109th CONGRESS
		2d Session
		S. 3861
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. Frist (for himself, Mr. McConnell, and Mr. Inhofe) introduced the following bill; which was read the first time
		
		
			September 8, 2006
			Read the second time and placed on the calendar
		
		A BILL
		To facilitate bringing to justice terrorists and other unlawful enemy combatants through full and
			 fair trials by military commissions, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Bringing Terrorists to Justice Act of 2006.
		
			2.
			Findings
			Congress makes the following findings:
			
				(1)
				For more than 10 years, the al Qaeda terrorist organization has waged an unlawful war of violence
			 and terror against the United States and its allies. Al Qaeda was involved
			 in the bombing of the World Trade Center in New York City in 1993, the
			 bombing of the United States Embassies in Kenya and Tanzania in 1998, and
			 the attack on the U.S.S. Cole in Yemen in 2000. On September 11, 2001, al
			 Qaeda launched the most deadly foreign attack on United States soil in
			 history. Nineteen al Qaeda operatives hijacked four commercial aircraft
			 and piloted them into the World Trade Center Towers in New York City and
			 the headquarters of the United States Department of Defense at the
			 Pentagon, and downed United Airlines Flight 93. The attack destroyed the
			 Towers, severely damaged the Pentagon, and resulted in the deaths of
			 approximately 3,000 innocent people.
			
				(2)
				Following the attacks on the United States on September 11th, Congress recognized the existing
			 hostilities with al Qaeda and affiliated terrorist organizations and, by
			 the Authorization for the Use of Military Force Joint Resolution (Public
			 Law 107–40), recognized that the President has authority under the Constitution to take action to deter and prevent acts of
			 international terrorism against the United States and authorized the President to use all necessary and appropriate force against those nations, organizations, or persons he
			 determines planned, authorized, committed, or aided the terrorist attacks
			 that occurred on September 11, 2001 . . . in order to prevent any future
			 acts of international terrorism against the United States by such nations,
			 organizations or persons..
			
				(3)
				The President's authority to convene military commissions arises from the Constitution's vesting in
			 the President of the executive power and the power of Commander in Chief
			 of the Armed Forces. As the Supreme Court of the United States recognized
			 in Madsen v. Kinsella, 343 U.S. 341, 346–48 (1952), [s]ince our nation's earliest days, such commissions have been constitutionally recognized agencies
			 for meeting many urgent governmental responsibilities related to war. . .
			 . They have taken many forms and borne many names. Neither their procedure
			 nor their jurisdiction has been prescribed by statute. It has been adapted
			 in each instance to the need that called it forth..
			
				(4)
				In exercising the authority vested in the President by the Constitution and laws of the United
			 States, including the Authorization for Use of Military Force Joint
			 Resolution, and in accordance with the law of war, the President has
			 detained enemy combatants in the course of this armed conflict and issued
			 the Military Order of November 13, 2001, to govern the Detention, Treatment, and Trial of Certain Non-Citizens in the War Against Terrorism. This Order authorized the Secretary of Defense to establish military commissions to try
			 individuals subject to the Order for any offenses triable by military
			 commission that such individuals are alleged to have committed.
			
				(5)
				The Supreme Court in Hamdan v. Rumsfeld, 126 S. Ct. 2749 (2006), held that the military commissions
			 established by the Department of Defense under the President's Military
			 Order of November 13, 2001, were not consistent with certain aspects of
			 United States domestic law. The Congress may by law, and does by enactment
			 of this statute, eliminate any deficiency of statutory authority to
			 facilitate bringing terrorists with whom the United States is engaged in
			 armed conflict to justice for violations of the law of war and other
			 offenses triable by military commissions. The prosecution of such
			 individuals by military commissions established and conducted consistent
			 with this Act fully complies with the Constitution, the laws of the United
			 States, treaties to which the United States is a party, and the law of
			 war.
			
				(6)
				The use of military commissions is particularly important in this context because other
			 alternatives, such as the use of courts-martial, generally are
			 impracticable. The terrorists with whom the United States is engaged in
			 armed conflict have demonstrated a commitment to the destruction of the
			 United States and its people, to the violation of the law of war, and to
			 the abuse of American legal processes. In a time of ongoing armed
			 conflict, it generally is neither practicable nor appropriate for
			 combatants like al Qaeda terrorists to be tried before tribunals that
			 include all of the procedures associated with courts-martial.
			
				(7)
				Many procedures for courts-martial would not be practicable in trying the unlawful enemy combatants
			 for whom this Act provides for trial by military commission. For instance,
			 court martial proceedings would in certain circumstances—
				
					(A)
					compel the Government to share classified information with the accused, even though members of al
			 Qaeda cannot be trusted with our Nation's secrets and it would not be
			 consistent with the national security of the United States to provide them
			 with access to classified information;
				
					(B)
					exclude the use of hearsay evidence even though such evidence often will be the best and most
			 reliable evidence that the accused has committed a war crime. For example,
			 many witnesses in military commission trials are likely to be foreign
			 nationals who are not amenable to process or may be precluded for national
			 security reasons from entering the United States or Guantanamo Bay to
			 testify. Other witnesses may be unavailable because of military necessity,
			 incarceration, injury, or death. In short, applying the hearsay rules from
			 the Manual for Courts-Martial or from the Federal Rules of Evidence would
			 make it virtually impossible to bring terrorists to justice for their
			 violations of the law of war;
				
					(C)
					specify speedy trials and technical rules for sworn and authenticated statements when, due to the
			 exigencies of wartime, the United States cannot safely require members of
			 the armed forces to gather evidence on the battlefield, including civilian
			 eyewitness testimony, as though they were police officers. Nor can the
			 United States divert members from the front lines and their duty stations
			 to attend military commission proceedings. Therefore, strict compliance
			 with such rules for evidence gathered on the battlefield would be
			 impracticable, given the preeminent focus on military operations and the
			 chaotic nature of combat.
				
				(8)
				The exclusive judicial review for which this Act, and the Detainee Treatment Act of 2005, provides
			 is without precedent in the history of armed conflicts involving the
			 United States, exceeds the scope of judicial review historically provided
			 for by military commissions, and is channeled in a manner appropriately
			 tailored to—
				
					(A)
					the circumstances of the conflicts between the United States and international terrorist
			 organizations; and
				
					(B)
					the need to ensure fair treatment of those detained as enemy combatants, to minimize the diversion
			 of members of the armed forces from other wartime duties, and to protect
			 the national security of the United States.
				
				(9)
				In early 2002, as memorialized in a memorandum dated February 7, 2002, the President determined
			 that common Article 3 of the Geneva Conventions did not apply with respect
			 to the United States conflict with al Qaeda because al Qaeda was not a
			 party to those treaties and the conflict with al Qaeda was an armed
			 conflict of an international character. That was the interpretation of the
			 United States prior to the Supreme Court's decision in Hamdan on June 29,
			 2006. Hamdan's statement to the contrary makes it appropriate to clarify
			 the standards imposed by common Article 3. This Act makes clear that the
			 prohibitions against cruel, inhuman, and degrading treatment found in the
			 Detainee Treatment Act of 2005 fully satisfy the obligations of the United
			 States with respect to the standards for detention and treatment
			 established by section 1 of common Article 3, except for those obligations
			 arising under paragraphs (b) and (d). In addition, the Act makes clear
			 that the Geneva Conventions are not a source of judicially enforceable
			 individual rights, thereby reaffirming that enforcement of the obligations
			 imposed by the Conventions is a matter between the nations that are
			 parties to them.
			
			3.
			Authorization for military commissions
			
				(a)
				In general
				The President is authorized to establish military commissions for violations of the law of war and
			 other offenses triable by military commissions as provided in section 4 of
			 this Act (chapter 47A of title 10).
			
				(b)
				Construction
				The authority granted in subsection (a) shall not be construed to limit the authority of the
			 President under the Constitution of the United States or the laws thereof
			 to establish military commissions on the battlefield, in occupied
			 territories, or in other armed conflicts should circumstances so require.
			
				(c)
				Scope of punishment authority
				A military commission established pursuant to subsection (a) shall have authority to impose upon
			 any person found guilty after a proceeding under this Act a sentence that
			 is appropriate to the offense or offenses for which there was a finding of
			 guilt, which sentence may include death where authorized by this Act,
			 imprisonment for life or a term of years, payment of a fine or
			 restitution, or such other lawful punishment or condition of punishment as
			 the commission shall determine to be proper.
			
				(d)
				Execution of punishment
				The Secretary of Defense shall be authorized to carry out a sentence of punishment decreed by a
			 military commission pursuant to subsection (a) in accordance with such
			 procedures as the Secretary may prescribe.
			
				(e)
				Annual report on trials by military commission
				
					(1)
					Annual report required
					Not later than December 31 each year, the Secretary of Defense shall submit to the Armed Services
			 Committees of the House of Representatives and the Senate an annual report
			 on the conduct of trials by military commissions established pursuant to
			 subsection (a) during such year.
				
					(2)
					Form
					Each such report shall be submitted in unclassified form, with classified annex, if necessary and
			 consistent with national security.
				
			4.
			Military commissions
			
				(a)
				Military commissions
				
					(1)
					In general
					Subtitle A of title 10, United States Code, is amended by inserting after chapter 47 the following
			 new chapter:
					
						
							47A
							Military commissions
							
								I
								General provisions
								
									Sec.
									948a. Definitions.
									948b. Military commissions generally.
									948c. Persons subject to military commissions.
									948d. Jurisdiction of military commissions.
								
								
									948a.
									Definitions
									In this chapter:
									
										(1)
										Alien
										The term alien means an individual who is not a citizen of the United States.
									
										(2)
										Classified information
										The term classified information means the following—
										
											(A)
											Any information or material that has been determined by the United States Government pursuant to
			 statute, Executive order, or regulation to require protection against
			 unauthorized disclosure for reasons of national security.
										
											(B)
											Any restricted data, as that term is defined in section 11 y. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y)).
										
										(3)
										Commission
										The term commission means a military commission established pursuant to chapter 47A of title 10, United States Code.
									
										(4)
										Convening authority
										The term convening authority shall be the Secretary of Defense or his designee.
									
										(5)
										Lawful enemy combatant
										The term lawful enemy combatant means an individual determined by or under the authority of the President or Secretary of Defense
			 (whether on an individualized or collective basis) to be: (i) a member of
			 the regular forces of a State party engaged in hostilities against the
			 United States or its co-belligerents; (ii) a member of a militia,
			 volunteer corps, or organized resistance movement belonging to a State
			 party engaged in such hostilities, which are under responsible command,
			 wear a fixed distinctive sign recognizable at a distance, carry their arms
			 openly, and abide by the law of war; or (iii) a member of a regular armed
			 forces who professes allegiance to a government engaged in such
			 hostilities, but not recognized by the United States.
									
										(6)
										Secretary
										The term Secretary means the Secretary of Defense.
									
										(7)
										Unlawful enemy combatant
										The term unlawful enemy combatant means an individual determined by or under the authority of the President or the Secretary of
			 Defense—
										
											(A)
											to be part of or affiliated with a force or organization—including but not limited to al Qaeda, the
			 Taliban, any international terrorist organization, or associated
			 forces—engaged in hostilities against the United States or its
			 co-belligerents; in violation of the law of war;
										
											(B)
											to have committed a hostile act in aid of such a force or organization so engaged; or
										
											(C)
											to have supported hostilities in aid of such a force or organization so engaged.
										
										This definition includes any individual determined by a Combatant Status Review Tribunal, before
			 the effective date of this Act, to have been properly detained as an enemy
			 combatant, but excludes any alien determined by the President or the
			 Secretary of Defense (whether on an individualized or collective basis),
			 or by any competent tribunal established under their authority, to be (i)
			 a lawful enemy combatant (including a prisoner of war), or (ii) a
			 protected person whose trial by these military commissions would be
			 inconsistent with Articles 64–76 of the Geneva Convention Relative to the
			 Protection of Civilian Persons in Time of War of August 12, 1949. For
			 purposes of this section, the term “protected person” refers to the
			 category of persons described in Article 4 of the Geneva Convention
			 Relative to the
			 Protection of Civilian Persons in Time of War of August 12, 1949.
									
										(8)
										Geneva conventions
										The term Geneva Conventions means the international conventions signed at Geneva on August 12, 1949, including common Article
			 3.
									
									948b.
									Military commissions generally
									
										(a)
										Purpose
										This chapter codifies and establishes procedures governing the use of military commissions to try
			 unlawful enemy combatants for violations of the law of war and other
			 offenses triable by military commissions. Although military commissions
			 traditionally have been constituted by order of the President, the
			 decision of the Supreme Court in Hamdan v. Rumsfeld makes it both
			 necessary and appropriate to codify procedures for military commissions as
			 set forth herein.
									
										(b)
										Rule of construction
										The procedures for military commissions set forth in this chapter are modeled after the procedures
			 established for courts-martial in the Uniform Code of Military Justice.
			 However, it would be neither desirable nor practicable to try unlawful
			 enemy combatants by court-martial procedures. The trial of such persons by
			 military commission presents new challenges that require that
			 interpretations of this Act not be unduly influenced by the rules and
			 procedures developed for courts-martial. Therefore, no construction or
			 application of chapter 47 of this title shall be binding in the
			 construction or application of this chapter.
									
										(c)
										Alien unlawful enemy combatants may be tried for violations of the law of war and other offenses
			 triable by military commissions committed against the United States or its
			 co-belligerents before, on, or after September 11, 2001.
									
										(d)
										A military commission established under this chapter is a regularly constituted court, affording
			 all the necessary judicial guarantees which are recognized as indispensable by civilized peoples for purposes of common Article 3 of the Geneva Conventions.
									
									948c.
									Persons subject to military commissions
									Alien unlawful enemy combatants, as defined in section 948a of this title, shall be subject to
			 trial by military commissions as set forth in this chapter.
								
									948d.
									Jurisdiction of military commissions
									
										(a)
										Military commissions shall have jurisdiction to try any offense made punishable under this chapter,
			 when committed by an alien unlawful enemy combatant. Military commissions
			 shall not have jurisdiction over lawful enemy combatants. Lawful enemy
			 combatants who violate the law of war are subject to chapter 47 of Title
			 10, United States Code. Courts-martial established under chapter 47 shall
			 have jurisdiction to try a lawful enemy combatant for any offense made
			 punishable under this chapter.
									
										(b)
										Military commissions shall not have jurisdiction over any individual determined by the President or
			 the Secretary of Defense (whether on an individualized or collective
			 basis), or by any competent tribunal established under their authority, to
			 be a protected person whose trial by these military commissions would be inconsistent with Articles 64–76 of the Geneva
			 Convention Relative to the Protection of Civilian Persons in Time of War
			 of August 12, 1949. Such persons shall be tried in courts-martial or other
			 tribunals consistent with their status under the Geneva Conventions. For
			 purposes of this section, the term protected person refers to the category of persons described in Article 4 of the Geneva Convention Relative to the
			 Protected of Civilian Persons in Time of War of August 12, 1949.
									
										(c)
										Military commissions may, under such limitations as the Secretary of Defense may prescribe, adjudge
			 any punishment not forbidden by this chapter, including the penalty of
			 death where authorized by this chapter.
									
								II
								Composition of military commissions
								
									Sec.
									948h. Who may convene military commissions.
									948i. Who may serve on military commissions.
									948j. Military judge of a military commission.
									948k. Detail of trial counsel and defense counsel.
									948l. Detail or employment of reporters and interpreters.
									948m. Number of members; excuse of members; absent and additional members.
								
								
									948h.
									Who may convene military commissions
									
										(a)
										The Secretary may issue orders convening military commissions to try individuals under this
			 chapter.
									
										(b)
										The Secretary may delegate his authority to convene military commissions or to promulgate any
			 regulations under this chapter.
									
									948i.
									Who may serve on military commissions
									
										(a)
										In general
										Any commissioned officer of the United States armed forces on active duty is eligible to serve on a
			 military commission. Eligible commissioned officers shall include, without
			 limitation, reserve personnel on active duty, National Guard personnel on
			 active duty in Federal service, and retired personnel recalled to active
			 duty.
									
										(b)
										Detail of members
										When convening a commission, the convening authority shall detail as members thereof such members
			 of the armed forces as, in his opinion, are fully qualified for the duty
			 by reason of age, education, training, experience, length of service, and
			 judicial temperament. No member of an armed force shall be eligible to
			 serve as a member of a commission when he is the accuser or a witness for
			 the prosecution or has acted as an investigator or counsel in the same
			 case.
									
										(c)
										Excuse of members
										Before a commission is assembled for the trial of a case, the convening authority may excuse a
			 member of the commission from participating in the case.
									
									948j.
									Military judge of a military commission
									
										(a)
										Detail of a military judge
										A military judge shall be detailed to each commission. The Secretary shall prescribe regulations
			 providing for the manner in which military judges are detailed to such
			 commissions. The military judge shall preside over each commission to
			 which he has been detailed. The convening authority shall not prepare or
			 review any report concerning the effectiveness, fitness, or efficiency of
			 the military judge so detailed relating to his performance duty as a
			 military judge.
									
										(b)
										Eligibility
										A military judge shall be a commissioned officer of the armed forces who is a member of the bar of
			 a Federal court or a member of the bar of the highest court of a State,
			 and who is certified to be qualified for duty as a military judge by the
			 Judge Advocate General of the armed force of which such military judge is
			 a member. A commissioned officer who is certified to be qualified for duty
			 as a military judge of a commission may perform such other duties as are
			 assigned to him by or with the approval of that Judge Advocate General or
			 his designee.
									
										(c)
										Ineligibility of certain individuals
										No person is eligible to act as military judge in any case in which he is the accuser or a witness
			 or has acted as investigator or a counsel in the same case.
									
										(d)
										Consultation with members; ineligibility To vote
										Except as provided in section 949d of this title, the military judge detailed to the commission may
			 not consult with the members of the commission except in the presence of
			 the accused, trial counsel, and defense counsel, nor may he vote with the
			 members of the commission.
									
									948k.
									Detail of trial counsel and defense counsel
									
										(a)
										Detail of counsel generally
										
											(1)
											Trial counsel and military defense counsel shall be detailed for each commission.
										
											(2)
											Assistant trial counsel and assistant and associate military defense counsel may be detailed for
			 each commission.
										
											(3)
											Military defense counsel shall be detailed as soon as practicable after the swearing of charges
			 against the person accused.
										
											(4)
											The Secretary shall prescribe regulations providing for the manner in which counsel are detailed
			 for military commissions and for the persons who are authorized to detail
			 counsel for such military commissions.
										
										(b)
										Trial counsel
										Subject to subsection (d), trial counsel detailed for a military commission under this chapter must
			 be—
										
											(1)
											a judge advocate (as that term is defined in section 801 of this title) who is—
											
												(A)
												a graduate of an accredited law school or is a member of the bar of a Federal court or of the
			 highest court of a State; and
											
												(B)
												certified as competent to perform duties as trial counsel before general courts-martial by the
			 Judge Advocate General of the armed force of which he is a member; or
											
											(2)
											a civilian who is—
											
												(A)
												a member of the bar of a Federal court or of the highest court of a State; and
											
												(B)
												otherwise qualified to practice before the commission pursuant to regulations prescribed by the
			 Secretary.
											
										(c)
										Military defense counsel
										Subject to subsection (d), military defense counsel detailed for a military commission under this
			 chapter must be a judge advocate (as so defined) who is—
										
											(1)
											a graduate of an accredited law school or a member of the bar of a Federal court or of the highest
			 court of a State; and
										
											(2)
											certified as competent to perform duties as defense counsel before general courts-martial by the
			 Judge Advocate General of the armed force of which he is a member.
										
										(d)
										Ineligibility of certain individuals
										No person who has acted as an investigator, military judge, or member of a military commission
			 under this chapter may act later as trial counselor or defense counsel in
			 the same case. No person who has acted for the prosecution may act later
			 in the same case for the defense, nor may any person who has acted for the
			 defense act later in the same case for the prosecution.
									
									948l.
									Detail or employment of reporters and interpreters
									
										(a)
										Court reporters
										Under such regulations as the Secretary may prescribe, the convening authority of a military
			 commission shall detail or employ qualified court reporters, who shall
			 record the proceedings of and testimony taken before that commission.
									
										(b)
										Interpreters
										Under like regulations the convening authority may detail or employ interpreters who shall
			 interpret for the commission, and, as necessary, for trial counsel and
			 defense counsel.
									
										(c)
										Transcript; record
										The transcript shall be under the control of the convening authority, which is responsible for
			 preparing the record of the proceedings.
									
									948m.
									Number of members; excuse of members; absent and additional members
									
										(a)
										Number of members
										(1)
											A military commission under this chapter shall, except as provided in paragraph (2), have at least
			 five members.
										
											(2)
											In a case in which the death penalty is sought, the military commission shall have the number of
			 members prescribed by section 949m(c) of this title.
										
										(b)
										Excuse of members
										No member of a military commission may be absent or excused after the commission has been assembled
			 for the trial of the accused unless excused—
										
											(1)
											as a result of challenge;
										
											(2)
											by the military judge for physical disability or other good cause; or
										
											(3)
											by order of the convening authority for good cause.
										
										(c)
										Absent and additional members
										Whenever a military commission is reduced below the requisite number of members, the trial may not
			 proceed unless the convening authority details new members sufficient to
			 provide not less than the requisite number. The trial may proceed with the
			 new members present after the recorded evidence previously introduced
			 before the members of the commission has been read to the commission in
			 the presence of the military judge, the accused (except as provided by
			 section 949d of this title), and counsel for both sides.
									
								III
								Pre-trial procedure
								
									Sec.
									948q. Charges and specifications.
									948r. Compulsory self-incrimination prohibited; statements obtained by torture.
									948s. Service of charges.
								
								
									948q.
									Charges and specifications
									
										(a)
										Charges and specifications
										Charges and specifications against an accused shall be signed by a person subject to chapter 47 of
			 this title under oath before a commissioned officer of the armed forces
			 authorized to administer oaths and shall state—
										
											(1)
											that the signer has personal knowledge of, or reason to believe, the matters set forth therein; and
										
											(2)
											that they are true in fact to the best of his knowledge and belief.
										
										(b)
										Notice to accused
										 Upon the swearing of the charges and specifications in accordance with subsection (a), the accused
			 shall be informed of the charges and specifications against him as soon as
			 practicable.
									
									948r.
									Compulsory self-incrimination prohibited; statements obtained by torture
									
										(a)
										In general
										No person shall be required to testify against himself at a commission proceeding.
									
										(b)
										Statements obtained by torture
										A statement obtained by use of torture, as defined in 18 U.S.C. 2340, whether or not under color of
			 law, shall not be admissible against the accused, except against a person
			 accused of torture as evidence the statement was made.
									
										(c)
										Statements not obtained by torture
										No otherwise admissible statement may be received in evidence, including statements allegedly
			 obtained by coercion, if the military judge finds that the circumstances
			 under which the statement was made render it unreliable or lacking in
			 probative value.
									
									948s.
									Service of charges
									The trial counsel assigned to the case shall cause to be served upon the accused and counsel a copy
			 of the charges upon which trial is to be had in English and, if
			 appropriate, in another language that the accused understands,
			 sufficiently in advance of trial to prepare a defense.
								
								IV
								Trial procedure
								
									Sec.
									949a. Rules.
									949b. Unlawfully influencing action of military commission.
									949c. Duties of trial counsel and defense counsel.
									949d. Sessions.
									949e. Continuances.
									949f. Challenges.
									949g. Oaths.
									949h. Former jeopardy.
									949i. Pleas of the accused.
									949j. Opportunity to obtain witnesses and other evidence.
									949k. Defense of lack of mental responsibility.
									949l. Voting and rulings.
									949m. Number of votes required.
									949n. Military commission to announce action.
									949o. Record of trial.
								
								
									949a.
									Rules
									
										(a)
										Procedures
										Pretrial, trial, and post-trial procedures, including elements and modes of proof, for cases
			 triable by military commission under this chapter shall be prescribed by
			 the Secretary, but may not be contrary to or inconsistent with this
			 chapter.
									
										(b)
										Rules of evidence
										Subject to such exceptions and limitations as the Secretary may provide by regulation, evidence in
			 a military commission shall be admissible if the military judge determines
			 that the evidence would have probative value to a reasonable person.
									
										(c)
										Hearsay evidence
										Hearsay evidence is admissible, unless the military judge finds that the circumstances render it
			 unreliable or lacking in probative value, provided that the proponent of
			 the evidence makes the evidence known to the adverse party in advance of
			 trial or hearing.
									The military judge shall exclude any evidence the probative value of which is substantially
			 outweighed by the danger of unfair prejudice, confusion of the issues, or
			 misleading the members of the commission, or by considerations of undue
			 delay, waste of time, or needless presentation of cumulative evidence.
									
									949b.
									Unlawfully influencing action of military commission
									
										(a)
										In general
										(1)
											No authority convening a military commission under this chapter may censure, reprimand, or admonish
			 the commission or any member, military judge, or counsel thereof, with
			 respect to the findings or sentence adjudged by the commission, or with
			 respect to any other exercises of its or his functions in the conduct of
			 the proceedings.
										
											(2)
											No person may attempt to coerce or, by any unauthorized means, influence the action of a commission
			 or any member thereof, in reaching the findings or sentence in any case,
			 or the action of any convening, approving, or reviewing authority with
			 respect to his judicial acts.
										
											(3)
											The foregoing provisions of this subsection shall not apply with respect to—
											
												(A)
												general instructional or informational courses in military justice if such courses are designed
			 solely for the purpose of instructing members of a command in the
			 substantive and procedural aspects of military commissions; or
											
												(B)
												statements and instructions given in open proceedings by the military judge or counsel.
											
										(b)
										Prohibition on consideration of actions on commission in evaluation of fitness
										In the preparation of an effectiveness, fitness, or efficiency report or any other report or
			 document used in whole or in part for the purpose of determining whether a
			 commissioned officer of the armed forces is qualified to be advanced, in
			 grade, or in determining the assignment or transfer of any such officer or
			 in determining whether any such officer should be retained on active duty,
			 no person may—
										
											(1)
											consider or evaluate the performance of duty of any member of a military commission under this
			 chapter; or
										
											(2)
											give a less favorable rating or evaluation to any commissioned officer because of the zeal with
			 which such officer, in acting as counsel, represented any accused before a
			 military commission under this chapter.
										
									949c.
									Duties of trial counsel and defense counsel
									
										(a)
										Trial counsel
										The trial counsel of a military commission shall prosecute in the name of the United States.
									
										(b)
										Defense counsel
										(1)
											The accused shall be represented in his defense before a military commission as provided in this
			 subsection.
										
											(2)
											The accused shall be represented by military counsel detailed under section 948k of this title.
										
											(3)
											The accused may be represented by civilian counsel if retained by him, provided that civilian
			 counsel—
											
												(A)
												is a United States citizen;
											
												(B)
												is admitted to the practice of law in a State, district, territory, or possession of the United
			 States, or before a Federal court;
											
												(C)
												has not been the subject of any sanction of disciplinary action by any court, bar, or other
			 competent governmental authority for relevant misconduct;
											
												(D)
												has been determined to be eligible for access to information classified at the level Secret or
			 higher; and
											
												(E)
												has signed a written agreement to comply with all applicable regulations or instructions for
			 counsel, including any rules of court for conduct during the proceedings.
											Civilian defense counsel shall protect any classified information received during the course of
			 their representation of the accused in accordance with all applicable law
			 governing the protection of classified information, and shall not divulge
			 such information to any person not authorized to receive it.
										
											(4)
											If the accused is represented by civilian counsel, military counsel detailed shall act as associate
			 counsel.
										
											(5)
											The accused is not entitled to be represented by more than one military counsel. However, the
			 person authorized under regulations prescribed under section 948k of this
			 title to detail counsel in his sole discretion may detail additional
			 military counsel.
										
											(6)
											Defense counsel may cross-examine each witness for the prosecution who testifies before the
			 commission.
										
									949d.
									Sessions
									
										(a)
										Sessions without presence of members
										(1)
											At any time after the service of charges which have been referred for trial by military commission,
			 the military judge may call the commission into session without the
			 presence of the members for the purpose of—
											
												(A)
												hearing and determining motions raising defenses or objections which are capable of determination
			 without trial of the issues raised by a plea of not guilty;
											
												(B)
												hearing and ruling upon any matter which may be ruled upon by the military judge under this
			 chapter, whether or not the matter is appropriate for later consideration
			 or decision by the members of the commission;
											
												(C)
												if permitted by regulations of the Secretary, receiving the pleas of the accused; and
											
												(D)
												performing any other procedural function which may be performed by the military judge under this
			 chapter or under rules prescribed pursuant to section 949a of this title
			 and which does not require the presence of the members of the commission.
											
											(2)
											Except as provided in subsection (e), any proceedings under paragraph (1) shall be conducted in the
			 presence of the accused, defense counsel, and trial counsel, and shall be
			 made part of the record.
										
										(b)
										Proceedings in presence of accused
										Except as provided in subsections (c) and ( e), all proceedings of a military commission under this
			 chapter shall be in the presence of the accused, defense counsel, and
			 trial counsel, and shall be made a part of the record.
									
										(c)
										Deliberations or vote of members
										When the members of the commission deliberate or vote, only the members may be present.
									
										(d)
										Public proceedings
										(1)
											The military commission shall hold open and public proceedings.
										
											(2)
											The military judge may close to the public all or a part of the proceedings of a military
			 commission under this chapter only upon making a specific finding that
			 such closure is necessary to—
											
												(A)
												protect information the disclosure of which could reasonably be expected to cause identifiable
			 damage to the public interest or the national security, including
			 intelligence or law enforcement sources, methods, or activities; or
											
												(B)
												ensure the physical safety of individuals.
											
										(e)
										Limited exclusion of the accused for the protection of classified information
										(1)
											The military judge may, subject to the provisions of this subsection, permit the admission in a
			 military commission under this chapter of classified information outside
			 the presence of the accused.
										
											(2)
											The military judge shall not exclude the accused from any portion of the proceeding except upon a
			 specific finding that extraordinary circumstances exist such that—
											
												(A)
												the exclusion of the accused—
												
													(i)
													is necessary to protect classified information the disclosure of which to the accused could
			 reasonably be expected to cause identifiable damage to the national
			 security, including intelligence or law enforcement sources, methods, or
			 activities; or
												
													(ii)
													is necessary to ensure the physical safety of individuals; or
												
													(iii)
													is necessary to prevent disruption of the proceedings by the accused; and
												
												(B)
												the exclusion of the accused—
												
													(i)
													is no broader than necessary; and
												
													(ii)
													will not deprive the accused of a full and fair trial.
												
											(3)
											(A)
												A finding under paragraph (2) may be based upon a presentation, including an ex parte or in camera
			 presentation, by either trial counselor defense counsel.
											
												(B)
												Before trial counsel may make a presentation described in subparagraph (A) requesting the admission
			 of classified evidence outside the presence of the accused, the head of
			 the executive or military department or governmental agency which has
			 control over the matter (after personal consideration by that officer)
			 shall certify in writing to the military judge that—
												
													(i)
													the disclosure of such classified information to the accused could reasonably be expected to
			 prejudice the national security; and
												
													(ii)
													such evidence has been declassified to the maximum extent possible, consistent with the
			 requirements of national security.
												
											(4)
											(A)
												No evidence shall be admitted if the accused is not present for its admission or the evidence is
			 not otherwise provided to the accused, unless the evidence is classified
			 information and the military judge makes a specific finding that—
												
													(i)
													consideration of the evidence by the commission, without the presence of the accused, is warranted;
			 and
												
													(ii)
													admission of an unclassified summary or redacted version of that evidence would not be an adequate
			 substitute and, in the case of testimony, alternative methods to obscure
			 the identity of the witness are not adequate; and
												
													(iii)
													admission of the evidence would not deprive the accused of a full and fair trial.
												
												(B)
												If the accused is excluded from a portion of the proceeding, the accused shall be provided with a
			 redacted transcript of the proceeding and, to the extent practicable, an
			 unclassified summary of any evidence introduced. Under no circumstances
			 shall such a summary or redacted transcript compromise the interests
			 warranting the exclusion of the accused under this subsection.
											
											(5)
											(A)
												Military defense counsel shall be present and able to participate in all trial proceedings, and
			 shall be given access to all evidence admitted under subparagraph (4).
											
												(B)
												Civilian defense counsel shall be permitted to be present and to participate in all trial
			 proceedings, and shall be given access to evidence admitted under
			 sub-paragraph (4), provided that civilian defense counsel has obtained the
			 necessary security clearances and that such presence and access are
			 consistent with regulations that the Secretary may prescribe to protect
			 classified information.
											
												(C)
												Notwithstanding any other provision of law, any defense counsel who receives classified information
			 admitted pursuant to subparagraph (4) shall not be obligated to, and may
			 not, disclose that evidence to the accused.
											
										(f)
										Admission of statements of accused
										(1)
											Notwithstanding any other provision in this chapter, no statement made by the accused during an
			 interrogation, even if otherwise classified, may be admitted into evidence
			 in a military commission under this chapter unless the accused is present
			 for its admission or the evidence is otherwise provided to the accused.
										
											(2)
											For purposes of this subsection, a statement is a statement communicated knowingly and directly by the accused in response to questioning by
			 foreign or United States military, intelligence, or criminal investigative
			 personnel. This paragraph shall not be construed to prevent the redaction
			 of intelligence sources or methods, which do not constitute statements of
			 the accused, from any document provided to the accused or admitted into
			 evidence.
										
									949e.
									Continuances
									The military judge may, for reasonable cause, grant a continuance to any party for such time, and
			 as often, as may appear to be just.
								
									949f.
									Challenges
									
										(a)
										Challenges authorized
										The military judge and members of the commission may be challenged by the accused or the trial
			 counsel for cause stated to the commission. The military judge shall
			 determine the relevance and validity of the challenges for cause, and may
			 not receive a challenge to more than one person at a time. Challenges by
			 the trial counsel shall ordinarily be presented and decided before those
			 by the accused are offered.
									
										(b)
										Peremptory challenges
										Each accused and the trial counsel is entitled to one peremptory challenge, but the military judge
			 may not be challenged except for cause.
									
										(c)
										Challenges against additional members
										Whenever additional members are detailed to the court, and after any challenges for cause against
			 such additional members are presented and decided each accused and the
			 trial counsel are entitled to one peremptory challenge against members not
			 previously subject to peremptory challenge.
									
									949g.
									Oaths
									
										(a)
										In general
										(1)
											Before performing their respective duties, military judges, members of commissions, trial counsel,
			 defense counsel, reporters, and interpreters shall take an oath to perform
			 their duties faithfully.
										
											(2)
											The form of the oath required by paragraph (1), the time and place of the taking thereof, the
			 manner of recording the same, and whether the oath shall be taken for all
			 cases in which these duties are to be performed or for a particular case,
			 shall be as prescribed in regulations of the Secretary. These regulations
			 may provide that—
											
												(A)
												an oath to perform faithfully duties as a military judge, trial counsel, or defense counsel, may be
			 taken at any time by any judge advocate or other person certified to be
			 qualified or competent for duty; and
											
												(B)
												if such an oath is taken it need not again be taken at the time the judge advocate, or other person
			 is detailed to that duty.
											
										(b)
										Witnesses
										Each witness before a military commission under this chapter shall be examined on oath.
									
										(c)
										Oath defined
										As used in this section, “oath” includes an affirmation.
									
									949h.
									Former jeopardy
									
										(a)
										In general
										No person may, without his consent, be tried by a commission a second time for the same offense.
									
										(b)
										Scope of trial
										No proceeding in which the accused has been found guilty by military commission upon any charge or
			 specification is a trial in the sense of this section until the finding of
			 guilty has become final after review of the case has been fully completed.
									
									949i.
									Pleas of the accused
									
										(a)
										Plea of not guilty
										If an accused after a plea of guilty sets up matter inconsistent with the plea, or if it appears
			 that he has entered the plea of guilty through lack of understanding of
			 its meaning and effect, or if he fails or refuses to plead, a plea of not
			 guilty shall be entered in the record, and the commission shall proceed as
			 though he had pleaded not guilty.
									
										(b)
										Finding of guilt after guilty plea
										With respect to any charge or specification to which a plea of guilty has been made by the accused
			 and accepted by the military judge, a finding of guilty of the charge or
			 specification may be entered immediately without a vote. This finding
			 shall constitute the finding of the commission unless the plea of guilty
			 is withdrawn prior to announcement of the sentence, in which event the
			 proceedings shall continue as though the accused had pleaded not guilty.
									
									949j.
									Opportunity to obtain witnesses and other evidence
									
										(a)
										In general
										(1)
											Defense counsel in a military commission under this chapter shall have a reasonable opportunity to
			 obtain witnesses and other evidence, including evidence in the possession
			 of the United States, as specified in regulations prescribed by the
			 Secretary.
										
											(2)
											Process issued in military commissions to compel witnesses to appear and testify and to compel the
			 production of other evidence—
											
												(A)
												shall be similar to that which courts of the United States having criminal jurisdiction may
			 lawfully issue; and
											
												(B)
												shall run to any place where the United States shall have jurisdiction thereof.
											
										(b)
										Treatment of certain items
										The military judge in a military commission under this chapter may, upon a sufficient showing,
			 authorize trial counsel in making documents available to the defense
			 through discovery conducted pursuant to such rules as the Secretary shall
			 prescribe—
										
											(1)
											to delete specified items of classified information from such documents;
										
											(2)
											to substitute an unclassified summary of the information for such classified documents; or
										
											(3)
											to substitute an unclassified statement admitting relevant facts that classified information would
			 tend to prove.
										
										(c)
										Disclosure of exculpatory evidence
										(1)
											As soon as practicable, trial counsel in a military commission under this chapter shall disclose to
			 the defense the existence of any evidence known to trial counsel that
			 reasonably tends to exculpate the accused.
										
											(2)
											Exculpatory evidence that is classified may be provided solely to defense counsel, and not the
			 accused, after in camera review by the military judge.
										
											(3)
											Before classified evidence may be withheld from the accused under this subsection, the executive or
			 military department or governmental agency which has control over the
			 matter shall ensure and shall certify in writing to the military judge
			 that the disclosure of such evidence to the accused could reasonably be
			 expected to prejudice the national security and that such evidence has
			 been declassified to the maximum extent possible, consistent with the
			 requirements of national security.
										
											(4)
											Any classified exculpatory evidence that is not disclosed to the accused under this subsection—
											
												(A)
												shall be provided to military defense counsel; and
											
												(B)
												shall be provided to civilian defense counsel, provided that civilian defense counsel has obtained
			 the necessary security clearances and access to such evidence is
			 consistent with regulations that the Secretary may prescribe to protect
			 classified information; and
											
												(C)
												shall be provided to the accused in a redacted or summary form, if it is possible to do so without
			 compromising intelligence sources, methods, or activities, or other
			 national security interests.
											
											(5)
											Notwithstanding any other provision of law, any defense counsel who receives evidence under this
			 subsection shall not be obligated to, and may not, disclose that evidence
			 to the accused.
										
									949k.
									Defense of lack of mental responsibility
									
										(a)
										Affirmative defense
										It is an affirmative defense in a trial by military commission that, at the time of the commission
			 of the acts constituting the offense, the accused, as a result of a severe
			 mental disease or defect, was unable to appreciate the nature and quality
			 or the wrongfulness of the acts. Mental disease or defect does not
			 otherwise constitute a defense.
									
										(b)
										Burden of proof
										The accused has the burden of proving the defense of lack of mental responsibility by clear and
			 convincing evidence.
									
										(c)
										Findings following assertion of defense
										Whenever lack of mental responsibility of the accused with respect to an offense is properly at
			 issue, the military judge shall instruct the members of the commission as
			 to the defense of lack of mental responsibility under this section and
			 shall charge them to find the accused—
										
											(1)
											guilty;
										
											(2)
											not guilty; or
										
											(3)
											not guilty only by reason of lack of mental responsibility.
										
										(d)
										Majority vote required for finding
										The accused shall be found not guilty only by reason of lack of mental responsibility under
			 subsection (c)(3) only if a majority of the members of the commission at
			 the time the vote is taken determines that the defense of lack of mental
			 responsibility has been established.
									
									949l.
									Voting and rulings
									
										(a)
										Vote by secret written ballot
										Voting by members of a military commission on the findings and on the sentence shall be by secret
			 written ballot.
									
										(b)
										Rulings
										(1)
											The military judge shall rule upon all questions of law, including the admissibility of evidence,
			 and all interlocutory questions arising during the proceedings.
										
											(2)
											Any such ruling made by the military judge upon any question of law or any interlocutory question
			 other than the factual issue of mental responsibility of the accused is
			 conclusive and constitutes the ruling of the commission. However, the
			 military judge may change his ruling at any time during the trial.
										
										(c)
										Instructions prior to vote
										Before a vote is taken of the findings, the military judge shall, in the presence of the accused
			 and counsel, instruct the members of the commission as to the elements of
			 the offense and charge them—
										
											(1)
											that the accused must be presumed to be innocent until his guilt is established by legal and
			 competent evidence beyond reasonable doubt;
										
											(2)
											that in the case being considered, if there is a reasonable doubt as to the guilt of the accused,
			 the doubt must be resolved in favor of the accused and he must be
			 acquitted;
										
											(3)
											that, if there is reasonable doubt as to the degree of guilt, the finding must be in a lower degree
			 as to which there is no reasonable doubt; and
										
											(4)
											that the burden of proof to establish the guilt of the accused beyond a reasonable doubt is upon
			 the United States.
										
									949m.
									Number of votes required
									
										(a)
										Conviction
										No person may be convicted of any offense, except as provided in section 949i(b) of this title or
			 by concurrence of two-thirds of the members present at the time the vote
			 is taken.
									
										(b)
										Sentences
										(1)
											Except. as provided in paragraphs (2) and (3), sentences shall be determined by a military
			 commission by the concurrence of two-thirds of the members present at the
			 time the vote is taken.
										
											(2)
											No person may be sentenced to suffer death, except insofar as—
											
												(A)
												death has been expressly authorized under this Act for an offense of which the accused has been
			 found guilty;
											
												(B)
												the charges referred to the commission expressly sought the penalty of death;
											
												(C)
												the accused was convicted of the offense by the concurrence of all the members of the military
			 commission present at the time the vote is taken; and
											
												(D)
												all members of the military commission present at the time the vote was taken concurred in the
			 sentence of death.
											
											(3)
											No person may be sentenced to life imprisonment or to confinement for more than 10 years, except by
			 the concurrence of three-fourths of the members at the time the vote is
			 taken.
										
										(c)
										Number of members required for penalty of death
										(1)
											Except as provided in paragraph (2), in a case in which the penalty of death is sought, the number
			 of members shall be not less than 12.
										
											(2)
											In any case described in paragraph (1) in which 12 members are not reasonably available because of
			 physical conditions or military exigencies, the convening authority shall
			 specify a lesser number of members for the military commission (but not
			 fewer than 5 members), and the military commission may be assembled and
			 the trial held with not fewer than the number of members so specified. In
			 such a case, the convening authority shall make a detailed written
			 statement, to be appended to the record, stating why a greater number of
			 members were not reasonably available.
										
									949n.
									Military commission to announce action
									A military commission shall announce its findings and sentence to the parties as soon as
			 determined.
								
									949o.
									Record of trial
									
										(a)
										Record; authentication
										Each military commission shall keep a separate, substantially verbatim, record of the proceedings
			 in each case brought before it, and the record shall be authenticated by
			 the signature of the military judge. If the record cannot be authenticated
			 by the military judge by reason of his death, disability, or absence, it
			 shall be authenticated by the signature of the trial counsel or by that of
			 a member of the commission if the trial counsel is unable to authenticate
			 it by reason of his death, disability, or absence. Where appropriate, and
			 as provided by regulation, the record of the military commission may
			 contain a classified annex.
									
										(b)
										Complete record required
										A complete record of the proceedings and testimony shall be prepared in every military commission
			 established under this chapter.
									
										(c)
										Provision of copy to accused
										A copy of the record of the proceedings of each military commission shall be given to the accused
			 as soon as it is authenticated. Where the record contains classified
			 information, or a classified annex, the accused shall receive a redacted
			 version of the record. The appropriate defense counsel shall have access
			 to the unredacted record, as provided by regulation.
									
								V
								Sentences
								
									Sec.
									949s. Cruel or unusual punishments prohibited.
									949t. Maximum limits.
									949u. Execution of confinement.
								
								
									949s.
									Cruel or unusual punishments prohibited
									Punishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel or
			 unusual punishment, may not be adjudged by a military commission or
			 inflicted upon any person subject to this chapter. The use of irons,
			 single or double, except for the purpose of safe custody, is prohibited.
								
									949t.
									Maximum limits
									The punishment which a military commission may direct for an offense may not exceed such limits as
			 the President or Secretary may prescribe for that offense.
								
									949u.
									Execution of confinement
									
										(a)
										In general
										Under such regulations as the Secretary may prescribe, a sentence of confinement adjudged by a
			 military commission may be carried into execution by confinement—
										
											(1)
											in any place of confinement under the control of any of the armed forces; or
										
											(2)
											in any penal or correctional institution under the control of the United States or its allies or
			 which the United States may be allowed to use.
										
										(b)
										Treatment during confinement by other than the armed forces
										Persons confined under subsection (a)(2) in a penal or correctional institution not under the
			 control of one of the armed forces are subject to the same discipline and
			 treatment as persons confined or committed by the courts of the United
			 States or of the State, Territory, District of Columbia, or place in which
			 the institution is situated.
									
								VI
								Post-trial procedure and review of military commissions
								
									Sec.
									950a. Error of law; lesser included offense.
									950b. Review by the convening authority.
									950c. Waiver or withdrawal of appeal.
									950d. Appeal by the United States.
									950e. Rehearings.
									950f. Review by Court of Military Commission Review.
									950g. Review by the United States Court of Appeals for the District of Columbia Circuit and the
			 Supreme Court of the United States.
									950h. Appellate counsel.
									950i. Execution of sentence; suspension of sentence.
									950j. Finality or proceedings, findings, and sentences.
								
								
									950a.
									Error of law; lesser included offense
									
										(a)
										Error of law
										A finding or sentence of a military commission may not be held incorrect on the ground of an error
			 of law unless the error materially prejudices the substantial rights of
			 the accused.
									
										(b)
										Lesser included offense
										Any reviewing authority with the power to approve or affirm a finding of guilty may approve or
			 affirm, instead, so much of the finding as includes a lesser included
			 offense.
									
									950b.
									Review by the convening authority
									
										(a)
										Notice to convening authority of findings and sentence
										The findings and sentence of a military commission under this chapter shall be reported in writing
			 promptly to the convening authority after the announcement of the
			 sentence.
									
										(b)
										Submittal of matters by accused to convening authority
										(1)
											The accused may submit to the convening authority matters for consideration by the convening
			 authority with respect to the findings and the sentence of the military
			 commission under this chapter.
										
											(2)
											(A)
												Except as provided in subparagraph (B), a submittal under paragraph (1) shall be made in writing
			 within 20 days after the accused has been given an authenticated record of
			 trial under section 949o(c) of this title.
											
												(B)
												If the accused shows that additional time is required for the accused to make a submittal under
			 paragraph (1), the convening authority, for good cause, may extend the
			 applicable period under subparagraph (A) for not more than an additional
			 20 days.
											
											(3)
											The accused may waive his right to make a submission to the convening authority under paragraph
			 (1). Such a waiver must be made in writing and may not be revoked. For the
			 purposes of subsection (c)(2), the time within which the accused may make
			 a submission under this subsection shall be deemed to have expired upon
			 the submission of such a waiver to the convening authority.
										
										(c)
										Action by the convening authority
										(1)
											The authority under this section to modify the findings and sentence of a military commission under
			 this chapter is a matter of the sole discretion and prerogative of the
			 convening authority.
										
											(2)
											(A)
												Action on the sentence of a military commission shall be taken by the convening authority.
											
												(B)
												Subject to regulations of the Secretary, such action may be taken only after consideration of any
			 matters submitted by the accused under subsection (b) or after the time
			 for submitting such matters expires, whichever is earlier.
											
												(C)
												In taking action under this paragraph, the convening authority, in his sole discretion, may
			 approve, disapprove, commute, or suspend the sentence in whole or in part.
			 The convening authority may not increase the sentence beyond that which is
			 found by the commission.
											
											(3)
											Action on the findings of a military commission by the convening authority is not required.
			 However, the convening authority, in his sole discretion, may—
											
												(A)
												dismiss any charge or specification by setting aside a finding of guilty thereto; or
											
												(B)
												change a finding of guilty to a charge to a finding of guilty to an offense that is a lesser
			 included offense of the offense stated in the charge.
											
											(4)
											The convening authority shall serve on the accused or on defense counsel notice of any action taken
			 by the convening authority under this subsection.
										
										(d)
										Order of revision or rehearing
										(1)
											Subject to paragraphs (2) and (3), the convening authority, in his sole discretion, may order a
			 proceeding in revision or a rehearing.
										
											(2)
											(A)
												Except as provided in subparagraph (B), a proceeding in revision may be ordered if—
												
													(i)
													there is an apparent error or omission in the record; or
												
													(ii)
													the record shows improper or inconsistent action by a military commission with respect to the
			 findings or sentence that can be rectified without material prejudice to
			 the substantial rights of the accused.
												
												(B)
												In no case may a proceeding in revision—
												
													(i)
													reconsider a finding of not guilty of any specification or a ruling which amounts to a finding of
			 not guilty;
												
													(ii)
													reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a
			 specification laid under that charge, which sufficiently alleges a
			 violation;
												
													(iii)
													increase the severity of the sentence unless the sentence prescribed for the offense is mandatory.
												
											(3)
											A rehearing may be ordered by the convening authority if he disapproves the findings and sentence
			 and states the reasons for disapproval of the findings. If such a person
			 disapproves the findings and sentence and does not order a rehearing, he
			 shall dismiss the charges. A rehearing as to the findings may not be
			 ordered where there is a lack of sufficient evidence in the record to
			 support the findings. A rehearing as to the sentence may be ordered if the
			 convening authority disapproves the sentence.
										
									950c.
									Waiver or withdrawal of appeal
									
										(a)
										Waiver of right of review
										(1)
											In each case subject to appellate review under section 950f and 950g of this title, except a case
			 in which the sentence as approved under section 950b of this title
			 includes death, the accused may file with the convening authority a
			 statement expressly waiving the right of the accused to such review.
										
											(2)
											A waiver under paragraph (1) shall be signed by both the accused and by a defense counsel.
										
											(3)
											A waiver under paragraph (1) must be filed, if at all, within 10 days after notice on the action is
			 served on the accused under section 950b(c)(4) of this title. The
			 convening authority, for good cause, may extend the period for such filing
			 by not more than 30 days.
										
										(b)
										Withdrawal of appeal
										Except in a case in which the sentence as approved under section 950b of this title includes death,
			 the accused may withdraw an appeal at any time.
									
										(c)
										Effect of waiver or withdrawal
										A waiver of the right to appellate review or the withdrawal of an appeal under this section bars
			 review under section 950f or 950g of this title.
									
									950d.
									Appeal by the United States
									
										(a)
										Interlocutory appeal
										(1)
											Except as provided in paragraph (2), in a trial by military commission under this chapter, the
			 United States may take an interlocutory appeal to the Court of Military
			 Commission Review of any order or ruling of the military judge that—
											
												(A)
												terminates commission proceedings with respect to a charge or specification;
											
												(B)
												excludes evidence that is substantial proof of a fact material in the proceeding; or
											
												(C)
												relates to a matter under subsection (d), (e), or (f) of section 949d of this title.
											
											(2)
											The United States may not appeal under paragraph (1) an order or ruling that is, or amounts to, a
			 finding of not guilty by the commission with respect to the charge or
			 specification.
										
										(b)
										Notice of appeal
										The United States shall take an appeal of an order or ruling under subsection (a) by filing a
			 notice of appeal with the military judge within five days after the date
			 of such order or ruling.
									
										(c)
										Appeal
										An appeal under this section shall be forwarded by means prescribed under regulations of the
			 Secretary directly to the Court of Military Commission Review. In ruling
			 on an appeal under this section, the Court of Military Commission Review
			 may act only with respect to matters of law.
									
										(d)
										Court of appeals
										The United States may appeal an adverse ruling under subsection (c) to the United States Court of
			 Appeals for the District of Columbia Circuit by filing a petition for
			 review in the Court of Appeals within 10 days after the date of such
			 ruling. Review under this subsection shall be at the discretion of the
			 Court of Appeals.
									
									950e.
									Rehearings
									
										(a)
										Composition of military commission for rehearing
										Each rehearing under this chapter shall take place before a military commission composed of members
			 not members of the commission which first heard the case.
									
										(b)
										Scope of rehearing
										(1)
											Upon a rehearing—
											
												(A)
												the accused may not be tried for any offense of which he was found not guilty by the first
			 commission; and
											
												(B)
												no sentence in excess of or more than the original sentence may be imposed unless—
												
													(i)
													the sentence is based upon a finding of guilty of an offense not considered upon the merits in the
			 original proceedings; or
												
													(ii)
													unless the sentence prescribed for the offense is mandatory.
												
											(2)
											Upon a rehearing, if the sentence approved after the first commission was in accordance with a
			 pretrial agreement and the accused at the rehearing changes his plea with
			 respect to the charges or specifications upon which the pretrial agreement
			 was based, or otherwise does not comply with pretrial agreement, the
			 sentence as to those charges or specifications may include any punishment
			 not in excess of that lawfully adjudged at the first commission.
										
									950f.
									Review by Court of Military Commission Review
									
										(a)
										Court established
										(1)
											The Secretary shall establish a Court of Military Commission Review which shall be composed of one
			 or more panels, and each such panel shall be composed of not less than
			 three appellate military judges.
										
											(2)
											For the purpose of reviewing military commission decisions, the court may sit in panels or as a
			 whole in accordance with rules prescribed by the Secretary.
										
										(b)
										Composition of the court
										(1)
											The Secretary shall assign appellate military judges to a Court of Military Commission Review.
										
											(2)
											Each appellate military judge shall meet the qualifications for military judges prescribed by
			 section 948j(b) of this Act or shall be a civilian with comparable
			 qualifications.
										
											(3)
											No person may be appointed to serve as an appellate military judge in any case in which that person
			 acted as a military judge, counsel, or reviewing official.
										
										(c)
										Right of appeal
										The accused may appeal from the final decision of a military commission, and the United States may
			 appeal as provided in section 950d of this title, to the Court of Military
			 Commission Review in accordance with procedures prescribed under
			 regulations of the Secretary.
									
										(d)
										Scope of review
										In ruling on an appeal under this section, the Court of Military Commission Review may act only
			 with respect to matters of law.
									
									950g.
									Review by the United States Court of Appeals for the District of Columbia Circuit and the Supreme
			 Court of the United States
									
										(a)
										In general
										(1)
											(A)
												Except as provided in subparagraph (B), the United States Court of Appeals for the District of
			 Columbia Circuit shall have exclusive jurisdiction to determine the
			 validity of a final judgment rendered by a military commission, pursuant
			 to Section 1005(e)(3) of the Detainee Treatment Act of 2005.
											
												(B)
												The Court of Appeals shall not review the final judgment until all other appeals under this chapter
			 have been waived or exhausted.
											
											(2)
											A petition for review must be filed by the accused in the Court of Appeals by no longer than 20
			 days from the earlier of when—
											
												(A)
												written notice of the final decision of the Court of Military Commission Review is served on the
			 accused or on defense counsel; or
											
												(B)
												the accused submits, in the form prescribed by section 950c of this title, a written notice waiving
			 his right to appeal under section 950f of this title.
											
										(b)
										Review by supreme court
										The Supreme Court of the United States may review by writ of certiorari the final judgment of the
			 Court of Appeals pursuant to section 1257 of title 28, United States Code.
									
									950h.
									Appellate counsel
									
										(a)
										Appointment
										The Secretary shall, by regulation, establish procedures for the appointment of appellate counsel
			 for the United States and for the accused in military commissions under
			 this chapter. Appellate counsel shall meet the qualifications for
			 appearing before military commissions under this chapter.
									
										(b)
										Representation of united states
										Appellate counsel may represent the United States in any appeal or review proceeding under this
			 chapter. Appellate Government counsel may represent the United States
			 before the Supreme Court in cases arising under this chapter when
			 requested to do so by the Attorney General.
									
										(c)
										Representation of accused
										The accused shall be represented by appellate military counsel before the Court of Military
			 Commission Review, the United State Court of Appeals for the District of
			 Columbia Circuit, or the Supreme Court, or by civilian counsel if retained
			 by him.
									
									950i.
									Execution of sentence; suspension of sentence
									
										(a)
										Execution of sentence of death only upon approval by the president
										If the sentence of a military commission under this chapter extends to death, that part of the
			 sentence providing for death may not be executed until approved by the
			 President. In such a case, the President may commute, remit, or suspend
			 the sentence, or any part thereof, as he sees fit.
									
										(b)
										Execution of sentence of death only upon final judgment of legality of proceedings
										(1)
											If the sentence of a military commission under this chapter extends to death, the sentence may not
			 be executed until there is a final judgment as to the legality of the
			 proceedings (and with respect to death, approval under subsection (a)).
										
											(2)
											A judgment as to legality of the proceedings is final for purposes of paragraph (1) when—
											
												(A)
												review is completed by the Court of Military Commission Review and—
												
													(i)
													the time for the accused to file a petition for review by the Court of Appeals for the D.C. Circuit
			 has expired;
												
													(ii)
													the accused has not filed a timely petition for such review; and
												
													(iii)
													the case is not otherwise under review by that Court; or
												
												(B)
												review is completed in accordance with judgment of the Court of Appeals for the D.C. Circuit and—
												
													(i)
													a petition for a writ of certiorari is not timely filed;
												
													(ii)
													such a petition is denied by the Supreme Court; or
												
													(iii)
													review is otherwise completed in accordance with the judgment of the Supreme Court.
												
										(c)
										Suspension of sentence
										The Secretary, or the convening authority acting on the case (if other than the Secretary), may
			 suspend the execution of any sentence or part thereof in the case, except
			 a sentence of death.
									
									950j.
									Finality of proceedings, findings, and sentences
									
										(a)
										Finality
										The appellate review of records of trial provided by this chapter, the proceedings, findings, and
			 sentences of military commissions as approved, reviewed, or affirmed as
			 required by this chapter, are final and conclusive. Orders publishing the
			 proceedings of military commissions are binding upon all departments,
			 courts, agencies, and officers of the United States, subject only to
			 authority of the President.
									
										(b)
										Provisions of chapter sole basis for review of military commission procedures and actions
										Except as otherwise provided in this chapter, and notwithstanding any other law (including section
			 2241 of title 28, United States Code, or any other habeas corpus
			 provision), no court, justice, or judge shall have jurisdiction to hear or
			 consider any claim or cause of action whatsoever, including any action
			 pending on or filed after the date of enactment of this chapter, relating
			 to the prosecution, trial, or judgment of a military commission convened
			 under this section, including challenges to the lawfulness of the
			 procedures of military commissions under this chapter.
									
								VII
								Punitive matters
								
									Sec.
									950p. Substantive offenses.
									950q. Principals.
									950r. Accessory after the fact.
									950s. Conviction of lesser offenses.
									950t. Attempts.
									950u. Solicitation.
									950v. Crimes triable by military commission.
									950w. Perjury and obstruction of justice.
									950x. Contempt.
								
								
									950p.
									Substantive offenses generally
									
										(a)
										Purpose
										The following provisions codify offenses that have traditionally been triable by military
			 commissions. This Act does not establish new crimes that did not exist
			 before its establishment, but rather codifies those crimes for trial by
			 military commission.
									
										(b)
										Effect
										Because these provisions are declarative of existing law, they do not preclude trial for crimes
			 that occurred prior to their effective date.
									
									950q.
									Principals
									Any person is punishable as a principal under this chapter who—
									
										(1)
										commits an offense punishable by this chapter, or aids, abets, counsels, commands, or procures its
			 commission;
									
										(2)
										causes an act to be done which if directly performed by him would be punishable by this chapter; or
									
										(3)
										is a superior commander who, with regard to acts punishable under this chapter, knew, had reason to
			 know, or should have known, that a subordinate was about to commit such
			 acts or had done so and the superior failed to take the necessary and
			 reasonable measures to prevent such acts or to punish the perpetrators
			 thereof.
									
									950r.
									Accessory after the fact
									Any person subject to this chapter who, knowing that an offense punishable by this chapter has been
			 committed, receives, comforts, or assists the offender in order to hinder
			 or prevent his apprehension, trial, or punishment shall be punished as a
			 military commission may direct.
								
									950s.
									Conviction of lesser offenses
									An accused may be found guilty of an offense necessarily included in the offense charged or of an
			 attempt to commit either the offense charged or an offense necessarily
			 included therein.
								
									950t.
									Attempts
									
										(a)
										In general
										Any person subject to this chapter who attempts to commit any offense punishable by this Act shall
			 be punished as a military commission may direct.
									
										(b)
										Scope of offense
										An act, done with specific intent to commit an offense under this chapter, amounting to more than
			 mere preparation and tending, even though failing, to effect its
			 commission, is an attempt to commit that offense.
									
										(c)
										Effect of consummation
										Any person subject to this chapter may be convicted of an attempt to commit an offense although it
			 appears on the trial that the offense was consummated.
									
									950u.
									Solicitation
									Any person subject to this chapter who solicits or advises another or others to commit one or more
			 substantive offenses triable by military commission shall, if the offense
			 solicited or advised is attempted or committed, be punished with the
			 punishment provided for the commission of the offense, but, if the offense
			 solicited or advised is not committed or attempted, he shall be punished
			 as a military commission may direct.
								
									950v.
									Crimes triable by military commission
									
										(a)
										Definitions and construction
										(1)
											For purposes of this chapter, the term military objective refers to combatants and those objects during an armed conflict which, by their nature, location,
			 purpose, or use, effectively contribute to the opposing force's
			 war-fighting or war-sustaining capability and whose total or partial
			 destruction, capture, or neutralization would constitute a definite
			 military advantage to the attacker under the circumstances at the time of
			 the attack.
										
											(2)
											For purposes of this section only, protected person refers to any person entitled to protection under one or more of the Geneva Conventions, including
			 civilians not taking an active part in hostilities, military personnel
			 placed hors de combat by sickness, wounds, or detention, and military
			 medical or religious personnel.
										
											(3)
											For purposes of this chapter, the term protected property refers to property specifically protected by the law of war such as buildings dedicated to
			 religion, education, art, science or charitable purposes, historic
			 monuments, hospitals, or places where the sick and wounded are collected,
			 provided they are not being used for military purposes or are not
			 otherwise military objectives. Such property would include objects
			 properly identified by one of the distinctive emblems of the Geneva
			 Conventions but does not include all civilian property.
										
											(4)
											The intent required for offenses (1), (2), (3), (4) and (12) under subsection (b) precludes their
			 applicability with regard to collateral damage or to death, damage, or
			 injury incident to a lawful attack.
										
										(b)
										Offenses
										The following enumerated offenses, when committed in the context of and associated with armed
			 conflict, shall be triable by military commission under this chapter at
			 any time without limitation—
										
											(1)
											Murder of protected persons
											Any person who intentionally kills one or more protected persons is guilty of the offense of
			 intentionally killing protected persons and shall be subject to whatever
			 punishment the commission may direct, including the penalty of death.
										
											(2)
											Attacking civilians
											Any person who intentionally engages in an attack upon a civilian population as such or individual
			 civilians not taking active part in hostilities is guilty of the offense
			 of attacking civilians and shall be subject to whatever punishment the
			 commission may direct, including, if death results to one or more of the
			 victims, the penalty of death.
										
											(3)
											Attacking civilian objects
											Any person who intentionally engages in an attack upon civilian objects (property that is not a
			 military objective) shall be guilty of the offense of attacking civilian
			 objects and shall be subject to whatever punishment the commission may
			 direct.
										
											(4)
											Attacking protected property
											Any person who intentionally engages in an attack upon protected property shall be guilty of the
			 offense of attacking protected property and shall be subject to whatever
			 punishment the commission may direct.
										
											(5)
											Pillaging
											Any person who intentionally and in the absence of military necessity appropriates or seizes
			 property for private or personal use, without the consent of a person with
			 authority to permit such appropriation or seizure, shall be guilty of the
			 offense of pillaging and shall be subject to whatever punishment the
			 commission may direct.
										
											(6)
											Denying quarter
											Any person who, with effective command or control over subordinate groups, declares, orders, or
			 otherwise indicates to those forces that there shall be no survivors or
			 surrender accepted, with the intent therefore to threaten an adversary or
			 to conduct hostilities such that there would be no survivors or surrender
			 accepted, shall be guilty of denying quarter and shall be subject to
			 whatever punishment the commission may direct.
										
											(7)
											Taking hostages
											Any person who, having knowingly seized or detained one or more persons, threatens to kill, injure,
			 or continue to detain such person or persons with the intent of compelling
			 any nation, person other than the hostage, or group of persons to act or
			 refrain from acting as an explicit or implicit condition for the safety or
			 release of such person or persons, shall be guilty of the offense of
			 taking hostages and shall be subject to whatever punishment the commission
			 may direct, including, if death results to one or more of the victims, the
			 penalty of death.
										
											(8)
											Employing poison or analogous weapons
											Any person who intentionally, as a method of warfare, employs a substance or a weapon that releases
			 a substance that causes death or serious and lasting damage to health in
			 the ordinary course of events, through its asphyxiating, bacteriological,
			 or toxic properties, shall be guilty of employing poison or analogous
			 weapons and shall be subject to whatever punishment the commission may
			 direct, including, if death results to one or more of the victims, the
			 penalty of death.
										
											(9)
											Using protected persons as shields
											Any person who positions, or otherwise takes advantage of, a protected person with the intent to
			 shield a military objective from attack or to shield, favor, or impede
			 military operations, shall be guilty of the offense of using protected
			 persons as shields and shall be subject to whatever punishment the
			 commission may direct, including, if death results to one or more of the
			 victims, the penalty of death.
										
											(10)
											Using protected property as shields
											Any person who positions, or otherwise takes advantage of the location of, protected property under
			 the law of war with the intent to shield a military objective from attack
			 or to shield, favor, or impede military operations, shall be guilty of the
			 offense of using protected property as shields and shall be subject to
			 whatever punishment the commission may direct.
										
											(11)
											Torture
											Any person who commits an act specifically intended to inflict severe physical or mental pain or
			 suffering (other than pain or suffering incidental to lawful sanctions)
			 upon another person within his custody or physical control for the purpose
			 of obtaining information or a confession, punishment, intimidation,
			 coercion, or any reason based on discrimination of any kind, shall be
			 guilty of torture and subject to whatever punishment the commission may
			 direct, including, if death results to one or more of the victims, the
			 penalty of death. Severe mental pain or suffering has the meaning provided in 18 U.S.C. 2340(2).
										
											(12)
											Cruel or inhuman treatment
											Any person who commits an act intended to inflict severe physical or mental pain or suffering
			 (other than pain or suffering incidental to lawful sanctions), including
			 severe physical abuse, upon another person within his custody or physical
			 control shall be guilty of cruel or inhuman treatment and subject to
			 whatever punishment the commission may direct, including, if death results
			 to one or more of the victims, the penalty of death. Severe mental pain or suffering has the meaning provided in 18 U.S.C. 2340(2).
										
											(13)
											Intentionally causing serious bodily injury
											Any person who intentionally causes serious bodily injury to one or more persons, including lawful
			 combatants, in violation of the law of war shall be guilty of the offense
			 of causing serious bodily injury and shall be subject to whatever
			 punishment the commission may direct, including, if death results to one
			 or more of the victims, the penalty of death. Serious bodily injury has the meaning provided in 18 U.S.C. 113(b)(2).
										
											(14)
											Mutilating or maiming
											Any person who intentionally injures one or more protected persons, by disfiguring the person or
			 persons by any mutilation thereof or by permanently disabling any member,
			 limb, or organ of his body, without any legitimate medical or dental
			 purpose, shall be guilty of the offense of mutilation or maiming and shall
			 be subject to whatever punishment the commission may direct, including, if
			 death results to one or more of the victims, the penalty of death.
										
											(15)
											Murder in violation of the law of war
											Any person who intentionally kills one or more persons, including lawful combatants, in violation
			 of the law of war shall be guilty of the offense of murder in violation of
			 the law of war and shall be subject to whatever punishment the commission
			 may direct, including the penalty of death.
										
											(16)
											Destruction of property in violation of the law of war
											Any person who intentionally destroys property belonging to another person in violation of the law
			 of war shall be guilty of the offense of destruction of property in
			 violation of the law of war and shall be subject to whatever punishment
			 the commission may direct.
										
											(17)
											Using treachery or perfidy
											Any person who, after inviting the confidence or belief of one or more persons that they were
			 entitled to, or obliged to accord, protection under the law of war,
			 intentionally makes use of that confidence or belief in killing, injuring,
			 or capturing such person or persons, shall be guilty of using treachery or
			 perfidy and shall be subject to whatever punishment the commission may
			 direct.
										
											(18)
											Improperly using a flag of truce
											Any person who uses a flag of truce to feign an intention to negotiate, surrender, or otherwise to
			 suspend hostilities when there is no such intention, shall be guilty of
			 improperly using a flag of truce and shall be subject to whatever
			 punishment the commission may direct.
										
											(19)
											Improperly using a distinctive emblem
											Any person who intentionally uses a distinctive emblem recognized by the law of war for combatant
			 purposes in a manner prohibited by the law of war shall be guilty of
			 improperly using a distinctive emblem and shall be subject to whatever
			 punishment the commission may direct.
										
											(20)
											Intentionally mistreating a dead body
											Any person who intentionally mistreats the body of a dead person, without justification by
			 legitimate military necessary, shall be guilty of the offense of
			 mistreating a dead body and shall be subject to whatever punishment the
			 commission may direct.
										
											(21)
											Rape
											Any person who forcibly or with coercion or threat of force wrongfully invades the body of a person
			 by penetrating, however slightly, the anal or genital opening of the
			 victim with any part of the body of the accused or with any foreign object
			 shall be guilty of the offense of rape and shall be subject to whatever
			 punishment the commission may direct.
										
											(22)
											Hijacking or hazarding a vessel or aircraft
											Any person subject to this chapter who intentionally seizes, exercises unauthorized control over,
			 or endangers the safe navigation of, a vessel or aircraft that was not a
			 legitimate military target is guilty of the offense of hijacking or
			 hazarding a vessel or aircraft and shall be subject to whatever punishment
			 the commission may direct, including, if death results to one or more of
			 the victims, the penalty of death.
										
											(23)
											Terrorism
											Any person subject to this chapter who intentionally kills or inflicts great bodily harm on one or
			 more persons, or intentionally engages in an act that evinces a wanton
			 disregard for human life, in a manner calculated to influence or affect
			 the conduct of government or civilian population by intimidation or
			 coercion, or to retaliate against government conduct, shall be guilty of
			 the offense of terrorism and shall be subject to whatever punishment the
			 commission may direct, including, if death results to one or more of the
			 victims, penalty of death.
										
											(24)
											Providing material support for terrorism
											Any person who provides material support or resources, knowing or intending that they are to be
			 used in preparation for, or in carrying out, an act of terrorism (as
			 defined in subsection (b)(23) of this section), or who intentionally
			 provides material support or resources to an international terrorist
			 organization engage in hostilities against the United States, knowing that
			 such organization has engaged or engages in terrorism as defined in
			 subsection (b)(23) of this section), shall be guilty of the offense of
			 providing material support for terrorism and shall be subject to whatever
			 punishment the commission may direct. The term material support or resources has the meaning provided in 18 U.S.C. 2339A(b).
										
											(25)
											Wrongfully aiding the enemy
											Any person who, in breach of an allegiance or duty to the United States, knowingly and
			 intentionally aids an enemy of the United States or one its
			 co-belligerents shall be guilty of the offense of wrongfully aiding the
			 enemy and shall be subject to whatever punishment the commission may
			 direct.
										
											(26)
											Spying
											Any person who, with intent or reason to believe that it is to be used to the injury of the United
			 States or to the advantage of a foreign-power, collects or attempts to
			 collect certain information by clandestine means or while acting under
			 false pretenses, for the purpose of conveying such information to an enemy
			 of the United States or one of its co-belligerents, shall be guilty of the
			 offense of spying and shall be subject to whatever punishment the
			 commission may direct, including the penalty of death.
										
											(27)
											Conspiracy
											Any person who conspires to commit one or more substantive offenses triable under this section, and
			 who knowingly does any overt act to effect the object of the conspiracy,
			 shall be guilty of conspiracy and shall be subject to whatever punishment
			 the commission may direct, including, if death results to one or more of
			 the victims, the penalty of death.
										
									950w.
									Perjury and obstruction of justice
									The military commissions also may try offenses and impose punishments for perjury, false testimony,
			 or obstruction of justice related to military commissions.
								
									950x.
									Contempt
									A military commission may punish for contempt any person who uses any menacing word, sign, or
			 gesture in its presence, or who disturbs its proceedings by any riot or
			 disorder.
								.
				
					(2)
					Tables of chapters amendments
					The tables of chapters at the beginning of subtitle A and part II of subtitle A of title 10, United
			 States Code, are each amended by inserting after the item relating to
			 chapter 47 the following new item:
					
						“CHAPTER  47A—MILITARY COMMISSIONS
						“SUBCHAPTER I—GENERAL PROVISIONS
						“SUBCHAPTER II—COMPOSITION OF COURTS-MARTIAL
						“SUBCHAPTER III—PRE-TRIAL PROCEDURE
						“SUBCHAPTER IV—TRIAL PROCEDURE
						“SUBCHAPTER V—SENTENCES
						“SUBCHAPTER VI—POST-TRIAL PROCEDURE AND REVIEW OF MILITARY COMMISSIONS
						“SUBCHAPTER  VII—PUNITIVE MATTERS
					
				
				(b)
				Submittal of procedures to congress
				
					(1)
					Submittal of procedures
					Not later than 90 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committees on Armed Forces of the Senate and the House of
			 Representatives a report setting forth the procedures for military
			 commissions prescribed under Chapter 47A of title 10, United States Code
			 (as added by subsection (a)).
				
					(2)
					Submittal of modifications
					Not later than 60 days before the date on which any proposed modification of the procedures
			 described in paragraph (1) shall go into effect, the Secretary shall
			 submit to the committees of Congress referred to in that paragraph a
			 report describing such modifications.
				
			5.
			Judicial review
			Section 2241 of title 28, United States Code, is amended by replacing subsection (e) with the
			 following:
			
				
					(e)
					Except as provided for in this subsection, and notwithstanding any other law, no court, justice, or
			 judge shall have jurisdiction to hear or consider any claim or cause of
			 action, including an application for a writ of habeas corpus, pending on
			 or filed after the date of enactment of this Act, against the United
			 States or its agents, brought by or on behalf of any alien detained by the
			 United States as an unlawful enemy combatant, relating to any aspect of
			 the alien's detention, transfer, treatment, or conditions of confinement:
					
						(1)
						Combatant status review tribunals. The United States Court of Appeals for the District of Columbia Circuit shall have exclusive
			 jurisdiction to determine the validity of any final decision of a
			 Combatant Status Review Tribunal. The scope of such review is defined in
			 section 1005(e)(2) of the Detainee Treatment Act of 2005. If the Court
			 grants a detainee's petition for review, the Department of Defense may
			 conduct a new Combatant Status Review Tribunal.
					
						(2)
						Military commissions
						Review shall be had only of final judgments of military commissions as provided for pursuant to
			 section 247 of the Military Commissions Act of 2006.
					
						(3)
						Information considered
						The court may consider classified information submitted in camera and ex parte in making any
			 determination under this section.
					.
		
			6.
			Satisfaction of treaty obligations
			
				(a)
				In general
				Satisfaction of the prohibitions against cruel, inhuman, and degrading treatment set forth in
			 Section 1003 of the Detainee Treatment Act of 2005 (title X of Public Law
			 109–148; 119 Stat. 2739; 42 U.S.C. 2000dd) shall fully satisfy United
			 States obligations with respect to the standards for detention and
			 treatment established by section 1 of common Article 3 of the Geneva
			 Conventions, with the exception of the obligations imposed by subsections
			 1 (b) and 1 (d) of such Article.
			
				(b)
				Rights not judicially enforceable
				
					(1)
					In general
					No person in any habeas action or any other action may invoke the Geneva Conventions or any
			 protocols thereto as a source of rights; whether directly or indirectly,
			 for any purpose in any court of the United States or its States or
			 territories.
				
					(2)
					Construction
					Paragraph (1) may not be construed to affect the obligations of the United States under the Geneva
			 Conventions.
				
				(c)
				Geneva conventions defined
				In this section, the term Geneva Conventions means the international conventions signed at Geneva on August 12, 1949, including common Article
			 3.
			
			7.
			War crimes act amendment
			Section 2441 of title 18, United States Code is amended by replacing subsection (c)(3) with the
			 following:
			
				
					(3)
					which constitutes any of the following serious violations of common Article 3 of the international
			 conventions signed at Geneva 12 August 1949, when committed in the context
			 of and in association with an armed conflict not of an international
			 character—
					
						(A)
						Torture
						Any person who commits, or conspires or attempts to commit, an act specifically intended to inflict
			 severe physical or mental pain or suffering (other than pain or suffering
			 incidental to lawful sanctions) upon another person within his custody or
			 physical control for the purpose of obtaining information or a confession,
			 punishment, intimidation, coercion, or any reason based on discrimination
			 of any kind, shall be guilty of a violation of this subsection. Severe mental pain or suffering has the meaning provided in 18 U.S.C. 2340(2).
					
						(B)
						Cruel or inhuman treatment
						Any person who commits, or conspires or attempts to commit, an act intended to inflict severe
			 physical or mental pain or suffering (other than pain or suffering
			 incidental to lawful sanctions), including severe physical abuse, upon
			 another person within his custody or physical control shall be guilty of a
			 violation of this subsection. Severe mental pain or suffering has the meaning provided in 18 U.S.C. 2340(2).
					
						(C)
						Performing biological experiments
						Any person who subjects, or conspires or attempts to subject, one or more persons within his
			 custody or physical control to biological experiments without a legitimate
			 medical purpose and in so doing endangers the body or health of such
			 person or persons shall be guilty of a violation of this subsection.
					
						(D)
						Murder
						Any person who intentionally kills, or conspires or attempts to kill, or kills whether
			 intentionally or unintentionally in the course of committing any other
			 offense under this section, one or more persons taking no active part in
			 the hostilities, including those placed hors de combat by sickness,
			 wounds, detention, or any other cause, shall be guilty of a violation of
			 this subsection. The intent required for this offense precludes its
			 applicability with regard to collateral damage or to death, damage, or
			 injury incident to a lawful attack.
					
						(E)
						Mutilation or maiming
						Any person who intentionally injures, or conspires or attempts to injure, or injures whether
			 intentionally or unintentionally in the course of committing any other
			 offense under this section, one or more persons taking no active part in
			 the hostilities, including those placed hors de combat by sickness,
			 wounds, detention, or any other cause, by disfiguring the person or
			 persons by any mutilation thereof or by permanently disabling any member,
			 limb, or organ of his body, without any legitimate medical or dental
			 purpose, shall be guilty of a violation of this subsection. The intent
			 required for this offense precludes its applicability with regard to
			 collateral damage or to death, damage, or injury incident to a lawful
			 attack.
					
						(F)
						Intentionally causing great suffering or serious injury
						Any person who intentionally causes, or conspires or attempts to cause, serious, bodily injury to
			 one or more persons taking no active part in the hostilities, including
			 those placed hors de combat by sickness, wounds, detention, or any other
			 cause, shall be guilty of a violation of this subsection. The intent
			 required for this offense precludes its applicability with regard to
			 collateral damage or to death, damage, or injury incident to a lawful
			 attack. Serious bodily injury has the meaning provided in 18 U.S.C. 113(b)(2).
					
						(G)
						Rape
						Any person who forcibly or with coercion or threat of force wrongfully invades, or conspires or
			 attempts to invade, the body of a person by penetrating, however slightly,
			 the anal or genital opening of the victim with any part of the body of the
			 accused or with any foreign object shall be guilty of a violation of this
			 subsection.
					
						(H)
						Sexual assault or abuse
						Any person who forcibly or with coercion or threat of force engages, or conspires or attempts to
			 engage, in sexual contact with one or more persons, or causes, or
			 conspires or attempts to cause, one or more persons to engage in sexual
			 contact, shall be guilty of a violation of this subsection. For purposes
			 of this offense, sexual contact has the meaning provided in 18 U.S.C. 2246(3).
					
						(I)
						Taking hostages
						Any person who, having knowingly seized or detained one or more persons, threatens to kill, injure,
			 or continue to detain such person or persons with the intent of compelling
			 any nation, person other than the hostage, or group of persons to act or
			 refrain from acting as an explicit or implicit condition for the safety or
			 release of such person or persons, shall be guilty of a violation of this
			 subsection. Any person who attempts to engage or conspires to engage in
			 this offense shall also be guilty under this subsection.
					.
		
			8.
			Conforming amendments
			
				(a)
				Section 1004(b) of the Detainee Treatment Act of 2005 (10 U.S.C. 801 note). is amended to conform
			 with this Act as follows—
				
					(1)
					by replacing may provide with shall provide;
				
					(2)
					by adding or investigation after criminal prosecution; and
				
					(3)
					by adding whether before United States courts or agencies, foreign courts or agencies, or international
			 courts or agencies, after described in that subsection;
				
				(b)
				Section 1005 of the Detainee Treatment Act of 2005 (10 U.S.C. 801 note) is amended to conform with
			 this Act as follows—
				
					(1)
					by striking subsection (e)(3)(B) and renumbering subsections (e)(3)(C) and (e)(3)(D) as subsections
			 (e)(3)(B) and (e)(3)(C), respectively;
				
					(2)
					in subsection (e)(3)(A), by striking pursuant to Military Commission Order No. 1, August 31, 2005 (or any successor military order) and inserting by a military commission under chapter 47a of title 10;
				
					(3)
					in former subsection (e)(3)(C)(i), by striking pursuant to the military order and inserting by a military commission;
				
					(4)
					in former subsection (e)(3)(C)(ii), by striking pursuant to such military order and inserting by such a military commission;
				
					(5)
					in former subsection (e)(3)(D)(i) by striking specified in the military order and inserting specified for a military commission;
				
					(6)
					and in former subsection (e)(3)(C)(i), by striking at Guantanamo Bay, Cuba; and
				
					(7)
					in former subsection (e)(2)(b)(i) by replacing the Department of Defense at Guantanamo Bay, Cuba with United States.
				
				(c)
				Section 802 of title 10, United States Code, is amended to conform with this Act by adding, (a)(13) Lawful enemy combatants who violate the law of war.
			
				(d)
				Section 821 of title 10, United States Code, is amended to conform with this Act by striking the
			 phrase by statute or the law of war.
			
				(e)
				Section 836 of title 10, United States Code, is amended to conform with this Act as follows—in
			 subsection (a), by replacing military commissions and other military tribunals with and other military tribunals (excluding military commissions).
			
			9.
			Retroactive application
			This Act shall take effect on the date of the enactment of this Act and shall apply retroactively,
			 including to any aspect of the detention, treatment, or trial of any
			 person detained at any time since September 11, 2001, and to any claim or
			 cause of action pending on or after the date of the enactment of this Act.
		
			10.
			Severability
			If any provision of this Act, or the application of a provision to any person or circumstance, is
			 held to be unconstitutional, the remainder of this Act, and the
			 application of the provisions to any other person or circumstance, shall
			 not be affected thereby.
		
	
		September 8, 2006
		Read the second time and placed on the calendar
	
